Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 12/21/2021.

Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998), In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985), In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982), In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970), and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-7 and 21-34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-27 of copending Application No. 17/168,338.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter including as follows:

apparatus, comprising a processor
wherein the processor is specially programmed to provide, and provides, to a user or to a plurality of users
an electronic forum, wherein the electronic forum provides a video or audio broadcast or transmission of a sporting event, an entertainment event, educational content, or instructional content
wherein the forum provides a user profile of a participant in, or of a person depicted in, the video or audio broadcast or transmission of the sporting event, the entertainment event, the educational content, or the instructional content
wherein the electronic forum allows at least some of the plurality of users to communicate with one another before, during, or after, sporting event the entertainment event, the educational content, or the instructional content, via text messaging or via video conferencing or audio conferencing, to post comments or messages in the electronic forum before, during, or after, the video or audio broadcast or transmission of the sporting event, the entertainment event, the educational content, or the instructional content
to place a bet or any number of bets on an outcome of, or on an event which occurs during, the sporting event, the entertainment event, the educational content, or the instructional content, or to receive information regarding bets available, betting odds, changes in betting odds, or analytics information, before, during, or after, the video or audio broadcast or transmission of the sporting event, the entertainment event, the educational content, or the instructional content
a transmitter, wherein the transmitter transmits the electronic forum to a first user communication device of or associated a receiver
wherein the receiver receives information transmitted from the first user communication device, 
wherein the generates a message, and further wherein the apparatus transmits the message to a second user communication device of or associated with the user
wherein the electronic forum provides a video or audio broadcast or transmission of a sporting event
wherein the electronic forum provides a video or audio broadcast or transmission of an entertainment event
wherein the electronic forum provides a video or audio broadcast or transmission of educational content
wherein the electronic forum provides a video or audio broadcast or transmission of instructional content
wherein the user profile is provided to the first user communication device, and wherein the user profile is displayed via a display device
wherein the user profile contains information regarding a school attended by the participant or the person, or a course or program completed, a course in progress, a grade or grades, a transcript, a reference, or an extracurricular activity, of the participant or the person
wherein the user profile contains information regarding a video or an audio clip of a performance of or regarding the participant or the person



Allowable Subject Matter
Claims 2-7 and 21-34 would be allowable if appropriate action is taken to overcome the rejection under the non-statutory double patenting doctrine set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-7 and 21-34 have been considered but are moot because the ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new and amended claims have overcome the previous rejections under 35 USC §§ 102 and 103, but are still substantially coextensive in scope with the cited claims of copending application 17/168,338.  Accordingly, the previous double-patenting rejection stands.  Again, Examiner recommends filing a terminal disclaimer over the copending application if Applicant wants to cover essentially the same subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715